DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This office action is responsive to the amendments filed on 08/05/2021.   
This action has been made FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021; 08/05/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 51, 53 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 51, 53 and 55 recites “contain different but equivalent nouns”.   There is absolutely no teaching of this claim limitation within the originally filed specification and therefore this claim limitation is contains NEW MATTER.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51, 53 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 51, 53 and 55 recites “on the basis”.  There is insufficient antecedent basis for this claim limitation and therefore the claim limitations are rendered as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51, 53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanghvi, US20110112973 in view of Zhou, US20040006466.
Claim 51:
Sanghvi discloses a computer-implemented method in a computing system (“this application relates to a system for building a security compliance framework customized to a business offering” See Abstract & Paragraph 0002) comprising: 
accessing a set of requirements each described by a portion of one of a set of one or more authority documents (“authority documents outlining regulations or policies” See Paragraphs 0016 & 0020 wherein Sanghvi’s teachings of “regulations and policies” performs the same role as “requirements”); 
accessing a distinguished authority document not among the set of authority documents (See Paragraph 0016 & 0020); 
(“A simple hierarchy of English statements may be mapped to authority documents outlining regulations or policies at one end and technical verification at the other end.” See Paragraph 0016 & 0025) describing a requirement (See Paragraph 0033-0036); 
adding requirement described by the identified portion of the distinguished authority document to the set of requirements (“regulations and standards may be updated” See Paragraph 0032-0033); 
selecting two requirements in the set of requirements that are equivalent (“a set of control objectives mapped to the regulation” See Paragraph 0005 wherein the mapping” is the same as “equivalent”), the selected requirements including the added requirement (“changing regulations” See Paragraph 0039); 
and establishing connections among the selected requirements in the set (“identified for a subset of the control objectives mapped to one or more specified regulations for the managed entities within a specified one of the set of scopes.” See Paragraph 0005).
Sanghvi failed to explicitly disclose “on the basis that the selected requirement (1) both contain the same noun and (2) contain different but equivalent verbs”, however Zhou discloses this claim limitation in Paragraph 0124.  It would have been obvious to a person having ordinary skill at the time the invention was made to modify the invention of Sanghvi by incorporating the teachings of Zhou’s matching of noun-verb pairs to enable significant improvement of extracting word pair more effectively (See Zhou Summary of Invention).  In addition, both of the references teach features that 
Claims 53 & 55:
Claims 53 and 55 are rejected on the same basis as claim 51.
Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “The Examiner indicated that the recited accessing a set of requirements feature is disclosed by a series of five quoted sentences beginning "The UCF data reflect information ... ," indicated by the Examiner to be taken from paragraph [0020] of Sanghvi. This quoted text does not in fact occur in paragraph [0020] of Sanghvi, nor, as far as Applicant's representative could determine via searching, anywhere else in Sanghvi. Further, paragraph [0020] of Sanghvi mentions neither requirements nor authority documents. Because the Examiner has not succeeded in identifying a portion of Sanghvi that discloses the recited accessing a set of requirements feature, the rejection of claim 51 is improper, and should be withdrawn”.  The examiner is not persuaded.  The examiner asserts, Sanghvi’s teachings of “authority documents outlining regulations or policies” in Paragraphs 0016 & 0020, discloses the Applicant’s claim language.  
The Applicant alleged the following: “The Examiner indicated that the recited accessing a distinguished authority document feature is disclosed by Sanghvi in paragraphs [0016] and [0020]. These paragraphs of Sanghvi, however, do not mention accessing any authority document, let alone an authority document outside of a set of authority documents. Because the Examiner has not successfully identified a portion of Sanghvi disclosing this feature, the rejection of claim 51 is further improper and should be withdrawn”.  The examiner is not persuaded.  Because "applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee." In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citing In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004)).  Moreover, the examiner asserts Sanghvi’s teachings of “mapped to authority documents outlining regulations or policies at one end and technical verification at the other end” in paragraph 0016 and further discloses “authority documents” in paragraph 0025 discloses the Applicant’s claim language.  Accordingly, the examiner maintains the rejection.
For the same reasons discussed above in connection with claim 51, the rejection of claims 53 and 55 are maintained by the examiner. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levine (20130226662) discloses analyzing security compliance requirements analyzes a linked database that includes data from the Unified Compliance Framework.TM.
US9020808 discloses same noun (“stemming”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        October 6, 2021